Opinion issued December 29, 2020




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-20-00741-CV
                            ———————————
                     LEESA WENDT YENSEN, Appellant
                                        V.
          TEXAS DEPARTMENT OF PUBLIC SAFETY, Appellee


                   On Appeal from the County Court at Law
                         Washington County, Texas
                       Trial Court Case No. 2020-018


                          MEMORANDUM OPINION

      Appellant has filed an unopposed motion for voluntary dismissal of her

appeal. See TEX. R. APP. P. 42.2(a). The Court has not yet issued a decision in this

appeal.
      Accordingly, we grant appellant’s motion and dismiss the appeal. We dismiss

any pending motions as moot.

                                PER CURIAM
Panel consists of Justices Goodman, Hightower, and Countiss.




                                       2